DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The instant Application No. 16/816,094 is rejected on the grounds of nonstatutory double patenting as being unpatentable over US Patent No. 10,628,009 as further noted is the map below.




US Patent No. 10,628,009

51. (New) A method for selectively generating for display portions of an image based on a user profile, the method comprising: 

identifying an image corresponding to a requested media asset, wherein the image comprises a plurality of portions, and wherein each portion of the plurality of portions comprises a respective depiction of a person; 


determining an identity of each respective person in each respective portion of the plurality of portions; 

generating an affinity ranking for each respective person based on a user profile; 

identifying a plurality of subsets of portions of the image; 

calculating a combined affinity ranking for each respective subset based on the affinity ranking of each person depicted by the respective subset; 

identifying a preferred subset with a highest combined affinity ranking; 

in response to determining that the preferred subset comprises two non-adjacent portions of the plurality of portions:

 cropping out each of the two non-adjacent portions; and stitching the cropped non-adjacent portions together to generate a stitched image; 






generating for display, the stitched image.



Also Claim 55

Also Claim 59

1. A method for selectively generating for display portions of an image based on a user profile, the method comprising: 


… identifying an image corresponding to the media asset, wherein the image comprises a plurality of portions, and wherein each portion of the plurality of portions comprises a respective depiction of a person of a plurality of persons depicted within the image; 

determining an identity of each respective person in each respective portion of the plurality of portions; 

… generating an affinity ranking for each respective person based on the user profile; 

identifying a plurality of subsets of portions of the image, … 

calculating a combined affinity ranking for each respective subset based on the affinity ranking of each person depicted by the respective subset; 

identifying a subset with a highest combined affinity ranking, 

wherein the subset with the highest combined affinity ranking is a preferred subset; 


cropping the image, wherein the cropped image includes the preferred subset, and does not include subsets that are not identified as preferred subsets; and 
(Campanelli ¶0050 crops items to produce cropped portions of the images, and creates and output a cropped-image by combining the cropped portions. Also see Fig 4.)


generating for simultaneous display, the cropped image with the textual identifier.
A person of ordinary skill in the art would conclude that the invention defined in the claims of the instant application is an obvious variation of the invention defined in the claims of the patent or patent application. It would obvious to one of ordinary skill in the art to modify the generic claim of the instant application by adding the non-adjacent content cropping then stitching as taught by Campanelli ¶0050.
52. (New) The method of claim 51, wherein determining the identity of each respective person depicted in each respective portion of the plurality of portions comprises performing facial recognition on each respective depiction of a person of the image.

Also Claim 56

Also Claim 60
2. The method of claim 1, wherein determining the identity of each respective person depicted in each respective portion of the plurality of portions comprises performing facial recognition on each respective depiction of a person of the image.
The instant application is comprehensively comparable to the patent application or patented claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claims of the patent application or patent stated.


Also Claim 57

Also Claim 61

4. The method of claim 1, further comprising: recognizing textual content in the image; and generating for simultaneous display the textual content with the subset with the highest combined affinity ranking.
The instant application is comprehensively comparable to the patent application or patented claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claims of the patent application or patent stated.
54. (New) The method of claim 51, further comprising: 

determining characteristics of the subset with the highest combined affinity ranking; 

determining, based on the characteristics of the subset with the highest combined affinity ranking, optimal characteristics for features surrounding the subset with the highest combined affinity ranking in the respective portion; and 

altering characteristics of the features surrounding the subset with the highest combined affinity ranking to reflect the optimal characteristics. 

Also Claim 58

Also Claim 62
5. The method of claim 1, further comprising: 

determining characteristics of the subset with the highest combined affinity ranking; 

determining, based on the characteristics of the subset with the highest combined affinity ranking, optimal characteristics for features surrounding the subset with the highest combined affinity ranking in the respective portion; and 

altering characteristics of the features surrounding the subset with the highest combined affinity ranking to reflect the optimal characteristics.
The instant application is comprehensively comparable to the patent application or patented claims and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claims of the patent application or patent stated.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-62 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom (US 2015/0213305) in view of Campanelli et al. (US 2015/0304521) in view of Graham (US 2014/0164365).

Regarding claim 51, Sundstrom teaches a method for selectively generating for display portions of an image based on a user profile, the method comprising:
identifying an image corresponding to a requested media asset, 
(Sundstrom ¶0056 retrieves a digital image from an album of digital images based on metadata stored within the digital images. Information stored in the metadata of images in an album or a group of albums can be searched for information matching a query from a user. A user could submit a query for all images in which a specific person has been identified from a detected face. In response to such a query the method may return all images with metadata including that specific person's name or other unique identifier relating to that specific person.)

wherein the image comprises a plurality of portions, and wherein each portion of the plurality of portions comprises a respective depiction of a person;
(Sundstrom ¶0032 uses a face-detection process to detect more than one face in the digital image. While it may be more efficient to detect all faces before moving to another step, it is likewise possible to detect one face at a time and repeat the entire method described herein, for one face at a time, until no more faces are detected in the image.)

determining an identity of each respective person in each respective portion of the plurality of portions;
(Sundstrom ¶0034 uses one or more databases to perform a recognition process. Where the digital images with detected faces tagged as belonging to one or more people are compared to features of the faces detected in the face-detection process in order to find a match. In ¶0035 when a person is recognized from a detected face, a corresponding identifier of the person may be stored in memory. The identifier may be the person's name or some other unique identifier. The identifier may be stored in a file and associated with a set of coordinates representing the location of the detected face in the digital image. In ¶0033 the database is configured to update whenever a digital image with a detected face is tagged so as to associate a detected face with a specific person.)

generating an affinity ranking for each respective person;
(In Sundstrom ¶0038 when more than one face is detected in the image, facial prominence may also be measured as a rank of the area bounded by each face, with largest face receiving the highest rank, the next largest face being ranked second, and so on. Also see ¶0039.)

identifying a plurality of subsets of portions of the image;
(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces. The effect could be set to crop out the area outside all faces that do not meet a certain criteria.)

calculating a combined affinity ranking for each respective subset based on the affinity ranking of each person depicted by the respective subset;
(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces based on the weight assigned to each face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note the two faces selected to remain would produce a highest combined ranking than any other combination.)

identifying a preferred subset with a highest combined affinity ranking;
(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces based on the weight assigned to each face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note the two faces selected to remain would produce a highest combined ranking than any other combination.)

in response to determining that the preferred subset comprises two non-adjacent portions of the plurality of portions: cropping out each of the two non-adjacent portions.
(In Sundstrom ¶0067 the image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces. The image could be cropped to cut out all areas of the image surrounding the detected face with the highest weight. Alternatively, the image could be cropped so as retain an area containing all pixels of more than one detected face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note that since the cropping is performed on a per detected face or per subset of detected faces basis, the cropped portions could be adjacent or non-adjacent.)

Sundstrom does not teach stitching the cropped non-adjacent portions together to generate a stitched image; and generating for display, the stitched image.

However, Campanelli teaches stitching the cropped non-adjacent portions together to generate a stitched image; and generating for display, the stitched image.
(Campanelli ¶0050 identifies topical items within the raster images based on raster content in the raster images, ranks the topical items based on previously established rules for identifying topical sections, and filters the topical items based on the ranking to identify highest-ranking topical items. This allows the processor to crop the highest-ranking topical items from the raster images to produce cropped portions of the raster images, and to create and output a cropped-image index by combining the cropped portions of the raster images organized by the topics and subtopics. Also see Fig 4.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Sundstrom and Campanelli so that the cropped portions of Sundstrom can further be stitched together for form a collage of portions. This modification allows one to take the highest-ranking items 

The combination of applied art does not teach an affinity ranking based on a user profile.

However, Graham teaches an affinity ranking based on a user profile.
(In Graham ¶0057 content items are ranked based on the viewing user's interests or interactions maintained by the social networking system. If a viewing user identifies an interest for "The New York Times" in its user profile, the ranking module may highly rank news stories associated with The New York Times. If a viewing user has previously viewed at least a threshold number of news stories associated with a news source or has a threshold affinity for the news source, then the ranking module may highly rank news stories associated with the news source.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Sundstrom, Campanelli, and Graham so that rankings applied in Sundstrom can be further based on an interest identified in a users’ profile, as taught by Graham. This modification provides content for users who prefer to view content relevant to their personal interests or to view content interesting to social networking users connected to them or having similar interests, as taught by Graham ¶0003.

Regarding claim 52, the combination of applied art teaches the method of claim 51, wherein determining the identity of each respective person depicted in each respective portion of the plurality of portions comprises performing facial recognition on each respective depiction of a person of the image.
(Sundstrom ¶0002 discloses facial detection and recognition in digital images for detecting faces in an image. It further discloses using facial recognition to identify specific people pictured in an image, being able to label the faces with names or other information for each identified person. In ¶0033 the process performs facial recognition on the face detected.)

Regarding claim 53, the combination of applied art teaches the method of claim 51, further comprising: 
recognizing textual content in the image; and
(In Campanelli ¶0044 the cropped portions of the images can include both text and non-text features.)

generating for simultaneous display the textual content with the subset with the highest combined affinity ranking.
(Sundstrom ¶0002 generally teaches cropping each detected object and saving each object in a separate image file. Where the cropped portions are a subset of a highest ranking (¶0067).)
(In Campanelli ¶0044 a cropped portion is of text. Where Campanelli ¶0050 stitches together cropped objects and displays them simultaneously.)
The applied combination display both the text and subset content simultaneously. 

Regarding claim 54, the combination of applied art teaches the method of claim 51, further comprising:
determining characteristics of the subset with the highest combined affinity ranking;
(In Sundstrom ¶0061 the tint color or gray shade used for each detected face and the background may be determined by the weight assigned to each face. Where a default color ranking or user defined color ranking may be used to assign one specific color or shade to the face with highest weight, another color or shade to the face with the next highest weight, and so on.)

determining, based on the characteristics of the subset with the highest combined affinity ranking, optimal characteristics for features surrounding the subset with the highest combined affinity ranking in the respective portion; and
(In Sundstrom ¶0061 the tint color or gray shade used for each detected face and the background may be determined by the weight assigned to each face. Where a default color ranking or user defined color ranking may be used to assign one specific color or shade to the face with highest weight, another color or shade to the face with the next highest weight, with the background (surrounding) getting a final shade or tint.)


(Sundstrom ¶0062 alters the brightness balance between the detected face and other parts of the digital image. Where the highest weighted faces could be brightened, the lowest weighted faced darkened, and the background darkened further so as to highlight the more important faces.)

Regarding claim 55, Sundstrom teaches a system for selectively generating for display portions of an image based on a user profile, the system comprising: control circuitry configured to:
(In Sundstrom ¶0028 the method may be executed by an electronic device, where the logical instructions embodying the method are executed by a processor of the electronic device.)

identify an image corresponding to a requested media asset, 
(Sundstrom ¶0056 retrieves a digital image from an album of digital images based on metadata stored within the digital images. Information stored in the metadata of images in an album or a group of albums can be searched for information matching a query from a user. A user could submit a query for all images in which a specific person has been identified from a detected face. In response to such a query the method may return all images with metadata including that specific person's name or other unique identifier relating to that specific person.)

wherein the image comprises a plurality of portions, and wherein each portion of the plurality of portions comprises a respective depiction of a person;
(Sundstrom ¶0032 uses a face-detection process to detect more than one face in the digital image. While it may be more efficient to detect all faces before moving to another step, it is likewise possible to detect one face at a time and repeat the entire method described herein, for one face at a time, until no more faces are detected in the image.)

determine an identity of each respective person in each respective portion of the plurality of portions;


generate an affinity ranking for each respective person;
(In Sundstrom ¶0038 when more than one face is detected in the image, facial prominence may also be measured as a rank of the area bounded by each face, with largest face receiving the highest rank, the next largest face being ranked second, and so on. Also see ¶0039.)

identify a plurality of subsets of portions of the image;
(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces. The effect could be set to crop out the area outside all faces that do not meet a certain criteria.)

calculate a combined affinity ranking for each respective subset based on the affinity ranking of each person depicted by the respective subset;
(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces based on the weight assigned to each face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note the two faces selected to remain would produce a highest combined ranking than any other combination.)


(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces based on the weight assigned to each face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note the two faces selected to remain would produce a highest combined ranking than any other combination.)

in response to determining that the preferred subset comprises two non- adjacent portions of the plurality of portions: crop out each of the two non-adjacent portions.
(In Sundstrom ¶0067 the image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces. The image could be cropped to cut out all areas of the image surrounding the detected face with the highest weight. Alternatively, the image could be cropped so as retain an area containing all pixels of more than one detected face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note that since the cropping is performed on a per detected face or per subset of detected faces basis, the cropped portions could be adjacent or non-adjacent.)

Sundstrom does not teach to stitch the cropped non-adjacent portions together to generate a stitched image; and to generate for display, the stitched image.

However, Campanelli teaches to stitch the cropped non-adjacent portions together to generate a stitched image; and to generate for display, the stitched image.
(Campanelli ¶0050 identifies topical items within the raster images based on raster content in the raster images, ranks the topical items based on previously established rules for identifying topical sections, and filters the topical items based on the ranking to identify highest-ranking topical items. This allows the processor to crop the highest-

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Sundstrom and Campanelli so that the cropped portions of Sundstrom can further be stitched together for form a collage of portions. This modification allows one to take the highest-ranking items from an image and output an index representing a highlight by combining the cropped portions of the image, as taught by Campanelli ¶0050, giving the consumer a high-level view of the content as a whole, as taught in Campanelli ¶0002.

The combination of applied art does not teach an affinity ranking based on a user profile.

However, Graham teaches an affinity ranking based on a user profile.
(In Graham ¶0057 content items are ranked based on the viewing user's interests or interactions maintained by the social networking system. If a viewing user identifies an interest for "The New York Times" in its user profile, the ranking module may highly rank news stories associated with The New York Times. If a viewing user has previously viewed at least a threshold number of news stories associated with a news source or has a threshold affinity for the news source, then the ranking module may highly rank news stories associated with the news source.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Sundstrom, Campanelli, and Graham so that rankings applied in Sundstrom can be further based on an interest identified in a users’ profile, as taught by Graham. This modification provides content for users who prefer to view content relevant to their personal interests or to view content interesting to social networking users connected to them or having similar interests, as taught by Graham ¶0003.


(Sundstrom ¶0002 discloses facial detection and recognition in digital images for detecting faces in an image. It further discloses using facial recognition to identify specific people pictured in an image, being able to label the faces with names or other information for each identified person. In ¶0033 the process performs facial recognition on the face detected.)

Regarding claim 57, the combination of applied art teaches the method of claim 55, further comprising: 
recognizing textual content in the image; and 
(In Campanelli ¶0044 the cropped portions of the images can include both text and non-text features.)

generating for simultaneous display the textual content with the subset with the highest combined affinity ranking.
(Sundstrom ¶0002 generally teaches cropping each detected object and saving each object in a separate image file. Where the cropped portions are a subset of a highest ranking (¶0067).)
(In Campanelli ¶0044 a cropped portion is of text. Where Campanelli ¶0050 stitches together cropped objects and displays them simultaneously.)
The applied combination display both the text and subset content simultaneously. 

Regarding claim 58, the combination of applied art teaches the method of claim 55, further comprising:
determining characteristics of the subset with the highest combined affinity ranking;
(In Sundstrom ¶0061 the tint color or gray shade used for each detected face and the background may be determined by the weight assigned to each face. Where a default color ranking or user defined color ranking may be used to assign one specific color or shade to the face with highest weight, another color or shade to the face with the next highest weight, and so on.)


(In Sundstrom ¶0061 the tint color or gray shade used for each detected face and the background may be determined by the weight assigned to each face. Where a default color ranking or user defined color ranking may be used to assign one specific color or shade to the face with highest weight, another color or shade to the face with the next highest weight, with the background (surrounding) getting a final shade or tint.)

altering characteristics of the features surrounding the subset with the highest combined affinity ranking to reflect the optimal characteristics.
(Sundstrom ¶0062 alters the brightness balance between the detected face and other parts of the digital image. Where the highest weighted faces could be brightened, the lowest weighted faced darkened, and the background darkened further so as to highlight the more important faces.)

Regarding claim 59, Sundstrom teaches a non-transitory computer readable medium having instructions encoded thereon, that when executed by control circuitry causes the control circuitry to:
(In Sundstrom ¶0028 the method may be executed by an electronic device, where the logical instructions embodying the method are executed by a processor of the electronic device. Further the method may be implemented using coded instructions stored on one or more non-transitory computer readable media.)

identify an image corresponding to a requested media asset, 
(Sundstrom ¶0056 retrieves a digital image from an album of digital images based on metadata stored within the digital images. Information stored in the metadata of images in an album or a group of albums can be searched for information matching a query from a user. A user could submit a query for all images in which a specific person has been identified from a detected face. In response to such a query the method may return all images with metadata including that specific person's name or other unique identifier relating to that specific person.)


(Sundstrom ¶0032 uses a face-detection process to detect more than one face in the digital image. While it may be more efficient to detect all faces before moving to another step, it is likewise possible to detect one face at a time and repeat the entire method described herein, for one face at a time, until no more faces are detected in the image.)

determine an identity of each respective person in each respective portion of the plurality of portions;
(Sundstrom ¶0034 uses one or more databases to perform a recognition process. Where the digital images with detected faces tagged as belonging to one or more people are compared to features of the faces detected in the face-detection process in order to find a match. In ¶0035 when a person is recognized from a detected face, a corresponding identifier of the person may be stored in memory. The identifier may be the person's name or some other unique identifier. The identifier may be stored in a file and associated with a set of coordinates representing the location of the detected face in the digital image. In ¶0033 the database is configured to update whenever a digital image with a detected face is tagged so as to associate a detected face with a specific person.)

generate an affinity ranking for each respective person;
(In Sundstrom ¶0038 when more than one face is detected in the image, facial prominence may also be measured as a rank of the area bounded by each face, with largest face receiving the highest rank, the next largest face being ranked second, and so on. Also see ¶0039.)

identify a plurality of subsets of portions of the image; 
(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces. The effect could be set to crop out the area outside all faces that do not meet a certain criteria.)


(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces based on the weight assigned to each face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note the two faces selected to remain would produce a highest combined ranking than any other combination.)

identify a preferred subset with a highest combined affinity ranking; 
(In Sundstrom ¶0067 image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces based on the weight assigned to each face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note the two faces selected to remain would produce a highest combined ranking than any other combination.)

in response to determining that the preferred subset comprises two non-adjacent portions of the plurality of portions: crop out each of the two non-adjacent portions.
(In Sundstrom ¶0067 the image effect includes cropping the imaging in order to retain only some or all detected faces. The image may be cropped so as only to include detected faces or a subset of detected faces. The image could be cropped to cut out all areas of the image surrounding the detected face with the highest weight. Alternatively, the image could be cropped so as retain an area containing all pixels of more than one detected face. The effect could be set to crop out the area outside all faces that do not meet a certain criteria. The method could also crop all pixels of the image outside an area containing the two faces with the highest weight of all detected faces in the image. Note that since the cropping is performed on a per detected face or per subset of detected faces basis, the cropped portions could be adjacent or non-adjacent.)

Sundstrom does not teach to stitch the cropped non-adjacent portions together to generate a stitched image; and to generate for display, the stitched image.

However, Campanelli teaches to stitch the cropped non-adjacent portions together to generate a stitched image; and to generate for display, the stitched image.
(Campanelli ¶0050 identifies topical items within the raster images based on raster content in the raster images, ranks the topical items based on previously established rules for identifying topical sections, and filters the topical items based on the ranking to identify highest-ranking topical items. This allows the processor to crop the highest-ranking topical items from the raster images to produce cropped portions of the raster images, and to create and output a cropped-image index by combining the cropped portions of the raster images organized by the topics and subtopics. Also see Fig 4.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Sundstrom and Campanelli so that the cropped portions of Sundstrom can further be stitched together for form a collage of portions. This modification allows one to take the highest-ranking items from an image and output an index representing a highlight by combining the cropped portions of the image, as taught by Campanelli ¶0050, giving the consumer a high-level view of the content as a whole, as taught in Campanelli ¶0002.

The combination of applied art does not teach an affinity ranking based on a user profile.

However, Graham teaches an affinity ranking based on a user profile.
(In Graham ¶0057 content items are ranked based on the viewing user's interests or interactions maintained by the social networking system. If a viewing user identifies an interest for "The New York Times" in its user profile, the ranking module may highly rank news stories associated with The New York Times. If a viewing user has previously viewed at least a threshold number of news stories associated with a news source or has a threshold 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Sundstrom, Campanelli, and Graham so that rankings applied in Sundstrom can be further based on an interest identified in a users’ profile, as taught by Graham. This modification provides content for users who prefer to view content relevant to their personal interests or to view content interesting to social networking users connected to them or having similar interests, as taught by Graham ¶0003.

Regarding claim 60, the combination of applied art teaches the non-transitory computer-readable medium of claim 59, wherein, wherein determining the identity of each respective person depicted in each respective portion of the plurality of portions comprises performing facial recognition on each respective depiction of a person of the image.
(Sundstrom ¶0002 discloses facial detection and recognition in digital images for detecting faces in an image. It further discloses using facial recognition to identify specific people pictured in an image, being able to label the faces with names or other information for each identified person. In ¶0033 the process performs facial recognition on the face detected.)

Regarding claim 61, the combination of applied art teaches the non-transitory computer-readable medium of claim 59, wherein the instructions further comprise:
recognizing textual content in the image; and 
(In Campanelli ¶0044 the cropped portions of the images can include both text and non-text features.)

generating for simultaneous display the textual content with the subset with the highest combined affinity ranking.
(Sundstrom ¶0002 generally teaches cropping each detected object and saving each object in a separate image file. Where the cropped portions are a subset of a highest ranking (¶0067).)
(In Campanelli ¶0044 a cropped portion is of text. Where Campanelli ¶0050 stitches together cropped objects and displays them simultaneously.)


Regarding claim 62, the combination of applied art teaches the non-transitory computer-readable medium of claim 59, wherein the instructions further comprise:
determining characteristics of the subset with the highest combined affinity ranking; 
(In Sundstrom ¶0061 the tint color or gray shade used for each detected face and the background may be determined by the weight assigned to each face. Where a default color ranking or user defined color ranking may be used to assign one specific color or shade to the face with highest weight, another color or shade to the face with the next highest weight, and so on.)

determining, based on the characteristics of the subset with the highest combined affinity ranking, optimal characteristics for features surrounding the subset with the highest combined affinity ranking in the respective portion; and 
(In Sundstrom ¶0061 the tint color or gray shade used for each detected face and the background may be determined by the weight assigned to each face. Where a default color ranking or user defined color ranking may be used to assign one specific color or shade to the face with highest weight, another color or shade to the face with the next highest weight, with the background (surrounding) getting a final shade or tint.)

altering characteristics of the features surrounding the subset with the highest combined affinity ranking to reflect the optimal characteristics.
(Sundstrom ¶0062 alters the brightness balance between the detected face and other parts of the digital image. Where the highest weighted faces could be brightened, the lowest weighted faced darkened, and the background darkened further so as to highlight the more important faces.)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426